Title: “A Man of Years & A Citizen” to Thomas Jefferson, [received 14 September 1813]
From: “A Man of Years”
To: Jefferson, Thomas


          friend,— received 14 Sept. 1813
          thou wert wise in thy Administration:—thou didst Reward thy Officers generally,—but this unpresuming Young man, thou did cruelly overlook.—Use thy unfluence to  do him essential Service.—thou art rich,—he is poor and deserving, and in disgust I am afraid will soon throw up his commission.—Be humane & generous as thy nature I know will prompt.
          A man of Years &
              a Citizen
        